Citation Nr: 0310110	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  95-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to an increased disability evaluation for the 
veteran's right buttock gunshot wound residuals, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right upper arm gunshot wound residuals, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's low back, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Newark, New Jersey, Regional Office (RO) which 
recharacterized the veteran's service-connected psychiatric 
disorder as post-traumatic stress disorder (PTSD) with a 
depressive and anxiety disorder evaluated as 30 percent 
disabling; denied increased disability evaluations for the 
veteran's service-connected abdominal wall gunshot wound 
residuals, left iliac gunshot wound residuals including left 
iliac fracture residuals and left total hip replacement 
residuals, right upper arm gunshot wound residuals, right 
buttock gunshot wound residuals, and low back disorder; and 
denied a total rating for compensation purposes based on 
individual unemployability.  In June 1997, the Board remanded 
the veteran's claims to the RO for additional development of 
the record.  

In March 2000, the Board denied both an increased evaluation 
for the veteran's psychiatric disability and a total rating 
for compensation purposes based on individual unemployability 
and remanded the veteran's claims of entitlement to increased 
evaluations for his abdominal wall, left iliac, right 
buttock, and right upper arm gunshot wound residuals and low 
back disorder to the RO for additional development of the 
record.  

In June 2002, the Board granted separate 10 percent 
evaluations for the veteran's abdominal wall gunshot wound 
scar residuals and left iliac gunshot wound scar residuals 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7804; denied increased evaluations of his abdominal wall 
gunshot wound residuals and left iliac gunshot wound 
residuals; and determined that additional development of the 
record was necessary for the issues of increased evaluations 
of the veteran's right buttock gunshot wound residuals, right 
upper arm gunshot wound residuals, and low back disorder.  In 
March 2003, the Board determined that additional development 
of the record was necessary for the issues of increased 
evaluations of the veteran's right buttock gunshot wound 
residuals, right upper arm gunshot wound residuals, and low 
back disorder.  The veteran has been represented throughout 
this appeal by the American Legion.  


REMAND

In June 2002, the Board determined that additional 
development of the record was needed and directed that the 
veteran be afforded a VA examination for compensation 
purposes.  In February 2003, the veteran was afforded the 
requested VA examination for compensation purposes.  A copy 
of the examination report has been incorporated into the 
record.  In March 2003, the Board determined that additional 
development of the record was necessary for the issues of 
increased evaluations of the veteran's right buttock gunshot 
wound residuals, right upper arm gunshot wound residuals, and 
low back disorder as the report of the February 2003 VA 
examination for compensation purposes was inadequate for 
rating purposes.  In March 2003, the veteran was afforded an 
additional VA examination for compensation purposes.  The 
report of the examination has been incorporated into the 
record.  The veteran has not waived RO consideration of the 
additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

The reports of the February and March 2003 VA examinations 
for compensation purposes fail to identify the specific 
muscle groups affected by the veteran's right buttock gunshot 
wound residuals.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action: 

1.  The RO should schedule the veteran 
for a VA examination, conducted by an 
examiner who has not previously examined 
him, which is sufficiently broad to 
accurately determine the current nature 
and severity of the veteran's 
service-connected right buttock gunshot 
wound residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically identify all 
muscle groups and peripheral nerves 
affected by the veteran's right buttock 
gunshot fragment wound residuals; the 
limitation of activity imposed by his 
gunshot wound residuals; and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary and vocational activities.  
Any muscle or nerve injury, no matter how 
slight, must be identified.  The path of 
each wound must be described.  The 
examiner should grade strength of the 
affected muscle groups.  The examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Send the claims folder 
to the examiner for review.  

2.  The RO should then readjudicate the 
veteran's entitlement to increased 
evaluations for his right buttock gunshot 
wound residuals, right upper arm gunshot 
wound residuals, and low back disorder.  
If the benefits sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case which 
addresses all relevant actions taken on 
his claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


